Exhibit 10.3
Charles L. Wallace
Vice President
Franchise Affairs
Division of
The Coca-Cola Company
January 27, 1989
Coca-Cola Bottling Co. Consolidated
Tallan Building, Suite 901
Chattanooga, Tennessee 37402
Attention: Reid M. Henson
Gentlemen:
To provide Coca-Cola Bottling Co. Consolidated (“Consolidated”)1 assurances of
The Coca-Cola Company’s good faith and reasonableness in exercising its rights
under new bottler contracts (together, the “Contracts”), to be executed
simultaneously with and in reliance upon this Agreement, and in recognition of
the fact that Consolidated is executing the Contracts simultaneously with, and
in reliance upon, this Agreement, The Coca-Cola Company (the “Company”) agrees
that:

1.   The Company will continue to exercise good faith and fair dealing in its
relationship with Consolidated under the Contracts. In this regard, the Company
acknowledges that the exercise of its rights under the Contracts will require
consideration, as appropriate to each particular situation, of such criteria as:
(i) the performance of Consolidated as bottlers relative to that of other
comparable Coca-Cola bottlers who are parties to similar contracts; (ii) the
nature of the competition and the identity of and resources of the major
competitors within the respective Territories of Consolidated, as well as the
competitive activity in those Territories; (iii) the price trends of the
Concentrate or Syrup sold by the Company to Consolidated relative to other
competitive factors and market conditions in the Territories, including
Consolidated’s prices to retailers for Beverages; (iv) such other criteria as
shall in the reasonable opinion of the Company be relevant and material to the
exercise by the Company of its rights under the Contracts; provided, however,
that it is understood that while these criteria are to be considered in the
exercise of good faith and

 

1   Except with respect to paragraph 6 below, for purposes of this Agreement,
the term “Consolidated” shall include Consolidated Coca-Cola Bottling Co. Inc.
and its direct and indirect controlled subsidiaries existing at any time during
the term of this Agreement which are engaged in the production or sale of
beverages pursuant to Contracts with the Company.

 



--------------------------------------------------------------------------------



 



Coca-Cola Bottling Co. Consolidated
Page 2
January 27, 1989

    fair dealing, the Company’s exercise of its rights under the Contracts shall
not be limited or mandated by any one or more of such criteria by themselves,
and that the Company is free to exercise its rights in accordance with its
reasonable business judgment in view of all relevant factors, including the
Company’s situation, so long as such exercise is consistent with good faith and
fair dealing.   2.   The Company intends to offer to Consolidated marketing
support and also intends to exercise its rights under the Contracts, in a manner
which is consistent with, and no more burdensome than, as to any other
comparable bottler which is a party to similar contracts. In assessing the
performance of Consolidated under the Contracts, the Company intends to use fair
and reasonable criteria which will include the performance of bottlers of
similar size, who are parties to similar contracts and who operate under similar
conditions. However, with respect to this paragraph, since the Company’s
relationships with its bottlers are significantly affected by conditions in each
bottler’s territory, such as each bottler’s performance and competitive
marketing conditions, the Company cannot make a binding contractual commitment
to treat any particular bottler in the same, or equivalent, fashion as any other
bottler.   3.   The Company agrees that in the event the Company enters into a
written amendment to similar contracts (including any amendment to such
contracts with respect to the home market) between the Company and any other
bottler of Beverages in a territory in the United States (other than an
agreement relating to transfer such as that described in paragraph 6 below), the
Company will offer such amendment in its entirety to Consolidated on the same
terms and conditions as exist in the written amendment between the Company and
such other bottler. The parties agree that a written amendment to such similar
contracts or the Home Market Amendment shall be deemed to exist only in the
event that the Company and another bottler expressly amend in writing a
material, substantive term or condition of those contracts or the Home Market
Amendment; and no such written amendment shall be deemed to exist by virtue of
any action, inaction or course of dealing undertaken by the Company with respect
to marketing, planning, quality control or other matters which are contemplated
by the terms and conditions of those Contracts and the Home Market Amendment as
in existence on the date of this letter.   4.   The attached form of Home Market
Amendment shall be immediately executed by both parties, thereby amending the
Contracts.   5.   The Company agrees that with respect to Concentrates or Syrups
sold to Consolidated with respect to territories in the U.S. under the Contracts
and the Home Market Amendment, the prices of such Concentrates or Syrups
established and revised by the Company from time to time under the Contracts
shall not be greater than the prices established and revised by the Company from
time to time under similar contractual provisions of sale of the same
Concentrates or Syrups to any other bottler with respect to territories in the
U.S. which is a party to both similar contracts and the Home Market Amendment,
including those which are majority-owned by Coca-Cola Enterprises; provided,
however, that it is understood that this provision shall not prohibit minor or

 



--------------------------------------------------------------------------------



 



Coca-Cola Bottling Co. Consolidated
Page 3
January 27, 1989

    localized pricing differences which do not have a material impact on
Consolidated, pricing differences which exist for less than thirty days, or
pricing differences which address the needs of particular bottlers to meet
specific situations.       For purposes of this letter, the “prices” of Syrups
or Concentrates sold to bottlers shall mean only the list prices established and
revised by the Company pursuant to paragraph 14(a) (or similar provisions) of
the contracts between the Company and the bottlers which are parties to such
contracts, without regard to marketing or other expenditures, or nonfinancial
support by the Company to, or on behalf of, such bottlers.   6.   As applied
solely to Coca-Cola Bottling Co. Consolidated, the Company hereby waives the
right under paragraph 26 of the Contract between Coca-Cola Bottling Co.
Consolidated and the Company that would otherwise exist upon the occurrence of
the event of default defined in subparagraph 26(a)(iii) of such Contract.      
Except as expressly set forth in this paragraph 6 as applied solely to Coca-Cola
Bottling Co. Consolidated, the Company expressly reserves and does not waive any
and all rights of the Company under the Contract.   7.   The provisions in the
Contracts to the effect that the Contracts encompass all agreements between the
parties and supersede all prior agreements shall not have any effect on the
validity and continuance of the provisions of this Agreement, which shall have
the same term as the Contracts.   8.   As used herein, “similar contracts” shall
mean contracts which contain substantially the same terms and are in
substantially the same form as the Contracts.   9.   The Contracts are not
intended to apply to sales of fountain or post-mix syrup or to Consolidated’s
marketing of such syrup.   10.   This Agreement shall be binding upon the
successors, if any, of the Company or Consolidated.   11.   Company and
Consolidated agree that the contents of this Agreement are confidential and that
neither party may discuss or disclose any of the provisions herein without the
express written permission of the other party.

Please indicate your agreement with the foregoing by executing two copies of
this Agreement.
Very truly yours,

              THE COCA-COLA COMPANY    
 
            By:   /s/ Charles L. Wallace              
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



Coca-Cola Bottling Co. Consolidated
Page 4
January 27, 1989
ACCEPTED AND AGREED TO:

              Coca-Cola Bottling Co. Consolidated,     on behalf of itself and
its direct and     indirect controlled subsidiaries    
 
            By:   /s/ James L. Moore              
 
  Title:   President    

 



--------------------------------------------------------------------------------



 



FORM OF HOME MARKET AMENDMENT
Master Bottle Contract
THIS HOME MARKET AMENDMENT (“Home Market Amendment”) is made and entered into by
and between The Coca-Cola Company (“Company”), through its Coca-Cola USA
Division, and

       
 
   
 
(“Bottler”);

Company and Bottler are presently parties to the MASTER BOTTLE CONTRACT
effective as of _______________________ (the “Master Bottle Contract”). This
Home Market Amendment provides for the sale of the Beverages in syrup form for
use and consumption in the “Home Market” (as such term is hereinafter defined).
NOW, THEREFORE, for and in consideration of the mutual benefits and promises
from one to the other, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows, all of
which shall constitute an amendment to the Master Bottle Contract.
1. Definitions. As used in this Home Market Amendment, (i) capitalized terms
which are defined in the Master Bottle Contract shall have the meanings ascribed
to them in the Master Bottle Contract, and (ii) the following terms shall have
the indicated meanings:
1.1. Home Market Syrup. “Home Market Syrup” shall mean any kind of syrup for any
Beverage that is sold or distributed in syrup form by any person for use and
consumption in the Home Market.
1.2. Home Market. “Home Market” shall mean with respect to the Territory
(i) residences, i.e., the places where people reside such as single family
dwellings, condominiums, apartment houses and cooperative housing complexes, and
(ii) the nonpublic areas within residences specifically excluding any
restaurants, cafeterias, similar food service outlets and any other retail
outlets located therein.
1.3. Total Bottler Syrup Gallons. “Total Bottler Syrup Gallons” shall mean, with
respect to any time period, the total number of gallons of Home Market Syrup and
Syrup (including equivalent gallons of beverage base and concentrate) to produce
Beverages for distribution and sale in Authorized Containers purchased by the
Bottler for its own account.
1.4. Unauthorized Home Market Syrup. “Unauthorized Home Market Syrup” shall mean
Home Market Syrup which is sold in the Territory by any person other than
through Bottler or any entity affiliated with Bottler.
1.5. Fountain Home Delivery Syrup. “Fountain Home Delivery Syrup” shall mean
equivalent gallons of syrup for any Beverage which has been used by anyone other
than through Bottler or an entity affiliated with Bottler to produce a finished
Beverage which was sold and delivered to the Home Market in the Territory by the
vendor of such Beverage.

 



--------------------------------------------------------------------------------



 



1.6. Weighted Average Fountain Concentrate Price, “Weighted Average Fountain
Concentrate Price” shall mean a price calculated in the following manner:

  (a)   With respect to each Beverage, multiply (A) the number of gallons of
fountain syrup (and equivalent gallons of concentrate and beverage base to
produce fountain syrup) sold by the Company during such calendar quarter by
(B) the lowest fountain concentrate price published by the Company for fountain
wholesalers effective during such quarter (net of all discounts, allowances,
fees and other generally available adjustments, except volume discounts);    
(b)   Add together all of the arithmetic products of the foregoing computations;
    (c)   Divide the foregoing sum by the total number of gallons of fountain
syrup (and equivalent gallons of concentrate and beverage base to produce
fountain syrup) for all Beverages sold by the Company during such quarter.

1.7. Independent First Line Master Bottler. “Independent First Line Master
Bottler” shall mean any business entity having contracts with the Company
substantially similar to the Master Bottle Contract and this Home Market
Amendment covering a geographic territory within the United States of America,
if a majority of the voting securities of such business entity is not owned
directly or indirectly by the Company,
2. General Statement of Relationship; Home Market Syrup. Home Market Syrup for
each of the Beverages listed on Schedule A to the Master Bottle Contract (as
Schedule A may be modified from time to time under the Master Bottle Contract)
shall be deemed to be a Beverage and a Syrup covered by all of the terms and
conditions of the Master Bottle Contract; and Bottler shall have the sole,
exclusive and perpetual right and license in Bottler’s Territory to supply the
Home Market with Home Market Syrup, subject to all of the provisions of the
Master Bottle Contract.
No other party shall be authorized by Company to sell and deliver any beverage
marketed under the Coca-Cola or Coke trademarks with or without modification
produced in any form that may hereafter be developed into the Home Market in the
Territory unless Company shall have first offered such authorization to Bottler
on terms and conditions which are equivalent in every material respect to those
which may be offered to such other party. For purposes of this Paragraph,
beverages shall include syrups, concentrates, beverage bases and other materials
used to produce beverages but shall not include finished beverages purchased at
retail from fountain accounts. The terms and conditions offered to Bottler may
be different from or additional to but not inconsistent with the terms and
conditions of the Master Bottle Contract. Bottler shall have 75 days after
receipt of Company’s proposal to accept the authorizations included therein by
giving Company notice of such acceptance. If Bottler does not give Company
timely notice of Bottler’s acceptance of such authorizations and the terms and
conditions thereof, then Company shall have the right to authorize others to
sell and deliver such beverages in such new form in the Territory on the same
terms as offered to Bottler.

2



--------------------------------------------------------------------------------



 



2.4. Reservation of Rights. This Home Market Amendment defines the rights and
obligations of the parties only with respect to the matters specifically set
forth herein. This Home Market Amendment shall not by implication amend or
change any rights or obligations of the parties under the Master Bottle
Contract. Except as expressly amended by this Home Market Amendment, the Master
Bottle Contract defines the rights and obligations of the parties with respect
to the manufacture, packaging and distribution of the Beverages under the
Trademarks in Authorized Containers for sale in the Territory, and said Master
Bottle Contract shall remain in full force and effect in accordance with its
terms.
3. Covenants. The Company and Bottler shall cooperate with each other in
carrying out the covenants contained in this Paragraph 3. Nothing contained in
Paragraph 4 of the Master Bottle Contract shall be deemed to be inconsistent
with the specific provisions of this Paragraph 3.
3.1. Unauthorized Bottling. The Company shall take all actions which are
commercially reasonable and legally permissible to prohibit the manufacture and
sale of any beverage marketed under the Coca-Cola or Coke trademarks with or
without modification in Authorized Containers in the Territory by anyone other
than through Bottler, except to the extent that such manufacture and sale may in
the future be permitted under any of the provisions of Article VIII of the
Master Bottle Contract.
3.2. Sales of Home Market Syrup. The Company shall take all actions which are
commercially reasonable and legally permissible to prohibit the sale of Home
Market Syrup in the Territory by anyone other than through Bottler and any
entity affiliated with Bottler, except to the extent that such sale may in the
future be permitted under the Master Bottle Contract and this Home Market
Amendment.
3.3. Unauthorized Fountain Sales. Bottler shall take all actions commercially
reasonable and legally permissible to prohibit the distribution and sale of any
Syrup purchased hereunder to fountain wholesalers or to fountain accounts.
3.4. Home Delivery. Company will not actively encourage and promote home
delivery of fountain products; provided, however, that nothing herein shall
restrict Company from taking appropriate action if Company reasonably determines
that such activity is necessary because of activity by its competitors, or in
order to service its customers.
4. Royalty Payments.
4.1. General Provision. If a commercially significant amount of Unauthorized
Home Market Syrup plus Fountain Home Delivery Syrup is sold in the Territory,
Company shall pay Bottler a royalty amount determined under this Paragraph 4.
4.2. Commercially Significant Amount; Royalty Rate. The parties agree that a
“Commercially Significant Amount” of Unauthorized Home Market Syrup plus
Fountain Home Delivery Syrup is being sold in the Territory (such combined
amount being referred to herein as “Total Royalty Gallons”) if such Total
Royalty Gallons exceed 3% of the Total Bottler Syrup Gallons. If in any calendar
quarter, the Total Royalty Gallons exceed 3% of the Total Bottler Syrup Gallons,
the Company shall make the royalty

3



--------------------------------------------------------------------------------



 



payments provided for in this Paragraph 4 to Bottler. Subject to the further
provisions of this Paragraph 4, the amount of such royalty (the “Royalty
Amount”) shall be 40% of the Weighted Average Fountain Concentrate Price with
respect to each Total Royalty Gallon that is reasonably estimated, as provided
below, to have been sold in the Territory during the preceding calendar quarter.
4.3. Determination of Total Royalty Gallons. The determination of Total Royalty
Gallons shall be made in accordance with the methodology (“Royalty Study”) set
forth in Attachment A hereto. Bottler shall have the. right to demand that a
Royalty Study be performed with “respect to any calendar quarter for which
Bottler contends that a Commercially Significant Amount of Total Royalty Gallons
was sold in the Territory. Bottler’s demand must be made, if at all, by
delivering written notice to the Company within 15 days after the close of the
calendar quarter. If the Royalty Study determines that a Commercially
Significant Amount of Total Royalty Gallons was sold in the Territory during the
calendar quarter, the Company shall owe Bottler the Royalty Amount based upon
the Total Royalty Gallons determined pursuant to the Royalty Study. The same
Royalty Amount shall continue to be paid quarterly by the Company for each
calendar quarter following a Royalty Study that determines that a Commercially
Significant Amount of Total Royalty Gallons has been sold in the Territory,
unless and until a subsequent Royalty Study determines a different amount of
Total Royalty Gallons has been sold in the Territory in any quarter. The
Company’s obligation to continue to pay the Royalty Amount shall cease when and
if a subsequent Royalty Study determines that less than a Commercially
Significant Amount of Total Royalty Gallons has been sold in the Territory in
any quarter. The Company shall have the right to demand that a Royalty Study be
performed with respect to any calendar quarter for which the Company would
otherwise be obligated to pay a Royalty Amount pursuant to a Royalty Study
performed in a prior quarter. The following rules shall apply to the performance
of any Royalty Study and to the payment of any Royalty Amount:

  (a)   Only one Royalty Study shall be performed with respect to any quarter;  
  (b)   The person that performs the Royalty Study shall be mutually agreeable
to the Bottler and the Company;     (c)   The costs and expenses incurred with
respect to a Royalty Study (including the fees of the person performing the
study) shall be paid by the Company if the Royalty Study determines that a
Commercially Significant Amount of Total Royalty Gallons was sold in the
Territory during the quarter In question, but such costs and expenses shall be
paid by the Bottler for any Royalty Study that determines that the Total Royalty
Gallons were less than a Commercially Significant Amount.     (d)   The Company
shall pay the Royalty Amount, if any, due with respect to any calendar quarter
not later than 15 days after the completion of a Royalty Study that establishes
the Total Royalty Gallons upon which the Royalty Amount is based, or if no
Royalty Study has been demanded for the quarter In question, not later than
30 days after the end of that quarter. The Company’s payment of any Royalty
Amount that may become due shall be accompanied by a certificate

4



--------------------------------------------------------------------------------



 



      executed by the Chief Financial Officer of Coca-Cola USA certifying that
the Royalty Amount has been computed in accordance with the Royalty Study and
this Paragraph 4; and     (e)   The Company shall never owe any Royalty Amount
unless Total Royalty Gallons exceed a Commercially Significant Amount. For any
quarter in which Total Royalty Gallons exceed a Commercially Significant Amount,
the Company shall pay Royalty Amount based upon the entire amount of Total
Royalty Gallons.

4.4. Exceptions to Royalty Payments. The Company shall not be obligated to make
any payments of the Royalty Amount if:

  (a)   Bottler shall cease being the exclusive seller of Home Market Syrup in
the Territory, or     (b)   The exclusivity granted to Bottler pursuant to this
Home Market Amendment is finally determined not to be legally enforceable.

4.5. National Maximum Royalty. In no event shall the Company be obligated to
make royalty payments to all Independent First Line Master Bottlers with respect
to gallons of syrup in excess of 5% of the Total Bottler Syrup Gallons purchased
by all such Independent First Line Master Bottlers for their own account. If
such payment maximum is reached, (i) the Company shall continue to make royalty
payments based on the number of Total Royalty Gallons, not to exceed 5% of Total
Bottler Syrup Gallons purchased by all Independent First Line Master Bottlers in
each quarter, such payments being allocated among Independent First Line Master
Bottlers in proportion to the respective amounts of Total Royalty Gallons sold
in their territories during the most recent quarter for so long as the number of
Total Royalty Gallons exceeds such 5% maximum, and (ii) the Company and Bottler
shall negotiate in good faith concerning a new agreement on this subject based
upon the then existing facts and conditions. In the event that the Independent
First Line Master Bottlers who purchased for their own account eighty percent
(80%) or more of all Total Bottler Syrup Gallons purchased for their own account
by all Independent First Line Master Bottlers agree with the Company to amend
the provisions of this Paragraph 4 to reflect a new arrangement based upon the
then existing facts and conditions, then Bottler hereby agrees to include such
amendment in this Home Market Amendment. The Total Bottler Syrup Gallons
purchased by such Independent First Line Master Bottlers shall be determined
based on the most recently-ended calendar year prior to the date such amendment
was first offered to bottlers.
4.6. Exclusive Remedy. The royalty payments to be made pursuant to this
Paragraph 4 shall be Bottler’s sole and exclusive remedy for any breach of the
provisions of Paragraphs 3.2 and 3.4 of this Home Market Amendment by the
Company.
5. Packages.

  5.1.   Authorized Containers for Home Market Syrup. The Company will, from
time to time, in its discretion, approve containers of certain types, sizes,
shapes and other distinguishing characteristics for the packaging of Home Market
Syrup. Such containers approved by the Company for Home Market Syrup will be
separately identified on the

5



--------------------------------------------------------------------------------



 



    list of Authorized Containers provided by the Company to the Bottler under
Paragraph 2 of the Master Bottle Contract and shall be deemed to be Authorized
Containers under the Master Bottler Contract, except that Bottler shall be
authorized to fill such containers only with Home Market Syrup.   6.  
Performance: Home Market Syrup.       6.1. Standard. The Bottler shall be free
to determine how to supply the demand for soft drink beverages in its territory,
including the demand created by making Home Market Syrup available, so long as
the obligations of the Bottler relating to the marketing of the Beverages,
financial capacity and planning are satisfied in accordance with Article VI of
the Master Bottle Contract.

  6.1.1.   Bottler also agrees to cooperate in good faith with the Company in
programs designed to service the needs of customers whose operations are located
in more than one bottler territory. The intent of this provision is to ensure
reasonable levels of program consistency while recognizing Bottler’s right to
set prices and terms to its customers.

  6.1.2.   Bottler shall invest in plant and equipment, and keep such plant and
equipment in a condition to meet satisfactorily the demand for Home Market Syrup
in the Territory, and shall increase such investment as the demand for Home
Market Syrup may require, all in accordance with the obligations of the Bottler
under Article IV of the Master Bottle Contract.

7. No Third Party Beneficiary. No person, firm or other entity shall be a third
party beneficiary of this Home Market Amendment.
8. Effectiveness. This Home Market Amendment will become effective upon
execution by Bottler and the Company.
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Home Market Amendment on this 29th day of
October 1999.

            THE COCA-COLA COMPANY
Coca-Cola USA Division
      By:           Title:     

6



--------------------------------------------------------------------------------



 



                  Bottler
      By:           Title:               

7



--------------------------------------------------------------------------------



 



ATTACHMENT A
Royalty Study
Methodology

1.   A representative panel of no less than 300 households and no more than 500
households that purchase soft drinks for use at home will be selected within the
Territory.   2.   Data collected from these households will include:

  -   Soft drink brands purchased     -   Soft drink package sizes purchased    
-   Soft drink package types purchased     -   Locations of soft drink purchases
including home delivery of fountain products     -   Quantity of soft drinks
purchased     -   Demographics

3.   At least six weeks will be necessary for study completion. This consists of
approximately two weeks to assemble the panel, two weeks for data collection,
one week for tabulation and one week for analysis.   4.   Households will record
the sources from which soft drinks enter the home and the amount of volume
purchased from each source. This will provide a measure of total soft drink
purchases for use at home. Package and source of purchase data will be used to
quantify the components of syrup volume identifiable as: (i) Unauthorized Home
Market Syrup and Fountain Home Delivery Syrup (the combined amount being “Total
Royalty Gallons”); and (ii) Total Bottler Syrup Gallons as defined in
Paragraph 1.3.   5.   To conclude that Total Royalty Gallons is greater than
three percent (3%) of Total Bottler Syrup Gallons, the data must demonstrate
that Total Royalty Gallons exceeds three percent (3%) of Total Bottler Syrup
Gallons at the .95 level of statistical significance.   6.   The Royalty Study
will be conducted by an independent market research firm that is agreeable to
the Bottler and the Company. The Company shall propose a market research firm to
conduct the Royalty Study, subject to the approval of the Bottler.

